                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 1 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District of California




                                                                           )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                           )
                            Plaintiff(s)
                                                                           )
                  v.                                                       )               Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                           )
    INTERNATIONAL LIMITED, NOKIA                                           )
   CORPORATION, NOKIA OF AMERICA                                           )
  CORPORATION, NOKIA SOLUTIONS AND                                         )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                       )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                        )
 CONVERSANT WIRELESS LICENSING SARL,                                       )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                      )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     AVANCI, LLC
     C/o The Corporation Trust Company
     Corporation Trust Center 1209 Orange Street
     Wilmington, DE 19801

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                                        CLERK OF COURT
                                                                           ST            T
                                                                       D
                                                                                                         Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:        5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL             Signature of Clerk or Deputy Clerk
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                        Case 5:19-cv-02520-NC Document 6
                                                       2 Filed 05/10/19 Page 2 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 5:19-cv-02520-NC Document 6
                                                       2 Filed 05/10/19 Page 3 of 22

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                         Northern District of California




                                                                                  )
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                                  )
                             Plaintiff(s)
                                                                                  )
                   v.                                                             )               Civil Action No.           19-cv-2520 -NC
     AVANCI, LLC, AVANCI PLATFORM                                                 )
     INTERNATIONAL LIMITED, NOKIA                                                 )
    CORPORATION, NOKIA OF AMERICA                                                 )
   CORPORATION, NOKIA SOLUTIONS AND                                               )
 NETWORKS US LLC, NOKIA SOLUTIONS AND                                             )
 NETWORKS OY, NOKIA TECHNOLOGIES OY,                                              )
  CONVERSANT WIRELESS LICENSING SARL,                                             )
 OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                            )
    TECHNOLOGY, LLC, OPTIS WIRELESS
            TECHNOLOGY, LLC
                            Defendant(s)

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)
      AVANCI PLATFORM INTERNATIONAL LIMITED
      Unit 40, The Park, Carrickmines
      The Hyde Building
      Dublin 18, Ireland

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
 MARTIN R. BADER; mbader@sheppardmullin.com
 12275 El Camino Real, Suite 200, San Diego, California 92130
 Telephone: 858.720.8900

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                                  ST
                                                                                    ATE
                                                                                       S DISTR
                                                                                              IC
                                                                                                T
                                                                                                               CLERK OF COURT
                                                                              D
                                                                                                                Susan Y. Soong
                                                                                                        CO
                                                                         E
                                                                       IT




                                                                                                          UR
                                                                     UN




                                                                                                            T
                                                                     N O RT




                                                                                                             NI A




 Date:      5/10/2019
                                                                                                         OR
                                                                       HE




                                                                                                        IF




                                                                              N
                                                                                                        AL
                                                                              R




                                                                                  DI
                                                                                       S T RI T O F C
                                                                                             C
                                                                                                                       Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
                    Case 5:19-cv-02520-NC Document 6
                                                   2 Filed 05/10/19 Page 4 of 22

Civil Action No.

                                                PROOF OF SERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

            I personally served the summons on the individual at (place)
                                                                           on (date)                            ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
        on (date)                           , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                               , who is
        designated by law to accept service of process on behalf of (name of organization)
                                                                           on (date)                            ; or

            I returned the summons unexecuted because                                                                      ; or

            Other (specify):
                                                                                                                                  .


        My fees are $                       for travel and $                   for services, for a total of $                     .


        I declare under penalty of perjury that this information is true.


Date:
                                                                                       Server’s signature



                                                                                   Printed name and title




                                                                                       Server’s address

Additional information regarding attempted service, etc:
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 5 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                  Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     NOKIA CORPORATION
     Karaportti 3
     02610 Espoo, Finland.

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                                       CLERK OF COURT
                                                                           ST            T
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:       5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL            Signature of Clerk or Deputy Clerk
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                        Case 5:19-cv-02520-NC Document 6
                                                       2 Filed 05/10/19 Page 6 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 7 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                 Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     NOKIA OF AMERICA CORPORATION
     C/o Corporation Service Company
     251 Little Falls Drive
     Wilmington, DE 19808

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                                      CLERK OF COURT
                                                                           ST            T
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:        5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL           Signature of Clerk or Deputy Clerk
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                        Case 5:19-cv-02520-NC Document 6
                                                       2 Filed 05/10/19 Page 8 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 9 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                  Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     NOKIA SOLUTIONS AND NETWORKS US LLC
     C/o Corporation Service Company
     251 Little Falls Drive
     Wilmington, DE 19808

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                       CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:        5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                                                                                                               Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 10 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 11 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                  Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     NOKIA SOLUTIONS AND NETWORKS OY
     Karaportti 3
     02610 Espoo, Finland.

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                       CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:        5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                                                                                                               Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 12 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 13 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                  Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     NOKIA TECHNOLOGIES OY
     Karaportti 3
     02610 Espoo, Finland.

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                       CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:       5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                                                                                                               Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 14 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 15 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District of California




                                                                           )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                           )
                            Plaintiff(s)
                                                                           )
                  v.                                                       )               Civil Action No.          19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                           )
    INTERNATIONAL LIMITED, NOKIA                                           )
   CORPORATION, NOKIA OF AMERICA                                           )
  CORPORATION, NOKIA SOLUTIONS AND                                         )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                       )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                        )
 CONVERSANT WIRELESS LICENSING SARL,                                       )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                      )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     CONVERSANT WIRELESS LICENSING SARL
     12 Rue Jean Engling
     1466 Luxembourg

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                       CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:       5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                                                                                                               Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 16 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 17 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                       )
                            Plaintiff(s)
                                                                       )
                  v.                                                   )                  Civil Action No.          19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                       )
    INTERNATIONAL LIMITED, NOKIA                                       )
   CORPORATION, NOKIA OF AMERICA                                       )
  CORPORATION, NOKIA SOLUTIONS AND                                     )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                   )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                    )
 CONVERSANT WIRELESS LICENSING SARL,                                   )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                  )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     OPTIS UP HOLDINGS LLC
     C/o The Corporation Trust Company
     Corporation Trust Center, 1209 Orange Street
     Wilmington DE, 19801

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                      CLERK OF COURT
                                                                       D
                                                                                                       Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:       5/10/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                                                                                                              Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 18 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 19 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                  Northern District of California




                                                                          )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                          )
                            Plaintiff(s)
                                                                          )
                  v.                                                      )                Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                          )
    INTERNATIONAL LIMITED, NOKIA                                          )
   CORPORATION, NOKIA OF AMERICA                                          )
  CORPORATION, NOKIA SOLUTIONS AND                                        )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                      )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                       )
 CONVERSANT WIRELESS LICENSING SARL,                                      )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                     )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     OPTIS CELLULAR TECHNOLOGY LLC
     C/o The Corporation Trust Company
     Corporation Trust Center, 1209 Orange Street
     Wilmington DE, 19801

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                          ST
                                                                            ATE
                                                                               S DISTR
                                                                                      IC
                                                                                        T
                                                                                                        CLERK OF COURT
                                                                      D
                                                                                                         Susan Y. Soong
                                                                                                CO
                                                                 E
                                                               IT




                                                                                                  UR
                                                             UN




                                                                                                    T
                                                             N O RT




                                                                                                     NI A




Date:        5/10/2019
                                                                                                 OR
                                                               HE




                                                                                                IF




                                                                      N
                                                                                                AL
                                                                      R




                                                                          DI
                                                                               S T RI T O F C
                                                                                     C
                                                                                                                Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 20 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                      Case 5:19-cv-02520-NC Document 6
                                                     2 Filed 05/10/19 Page 21 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                        )
CONTINENTAL AUTOMOTIVE SYSTEMS, INC.
                                                                        )
                            Plaintiff(s)
                                                                        )
                  v.                                                    )                 Civil Action No.           19-cv-2520 -NC
    AVANCI, LLC, AVANCI PLATFORM                                        )
    INTERNATIONAL LIMITED, NOKIA                                        )
   CORPORATION, NOKIA OF AMERICA                                        )
  CORPORATION, NOKIA SOLUTIONS AND                                      )
NETWORKS US LLC, NOKIA SOLUTIONS AND                                    )
NETWORKS OY, NOKIA TECHNOLOGIES OY,                                     )
 CONVERSANT WIRELESS LICENSING SARL,                                    )
OPTIS UP HOLDINGS LLC, OPTIS CELLULAR                                   )
   TECHNOLOGY, LLC, OPTIS WIRELESS
           TECHNOLOGY, LLC
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     OPTIS WIRELESS TECHNOLOGY LLC
     C/o The Corporation Trust Company
     Corporation Trust Center, 1209 Orange Street
     Wilmington, DE 19801

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
STEPHEN S. KORNICZKY; skorniczky@sheppardmullin.com
MARTIN R. BADER; mbader@sheppardmullin.com
12275 El Camino Real, Suite 200, San Diego, California 92130
Telephone: 858.720.8900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            ST
                                                                              ATE
                                                                                 S DISTR
                                                                                        IC
                                                                                          T
                                                                                                       CLERK OF COURT
                                                                        D
                                                                                                         Susan Y. Soong
                                                                                                  CO
                                                                   E
                                                                 IT




                                                                                                    UR
                                                               UN




                                                                                                      T
                                                               N O RT




                                                                                                       NI A




Date:      5/10/2019
                                                                                                   OR
                                                                 HE




                                                                                                  IF




                                                                        N
                                                                                                  AL
                                                                        R




                                                                            DI
                                                                                 S T RI T O F C
                                                                                       C
                                                                                                               Signature of Clerk or Deputy Clerk
                       Case 5:19-cv-02520-NC Document 6
                                                      2 Filed 05/10/19 Page 22 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
